Title: From Benjamin Franklin to William Strahan, 22 September 1751
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Sept. 22. 1751
My Daughter receiv’d her Books all in good Order, and thanks you for your kind Care in sending them. Enclos’d is a second Bill for £20 Sterling. The first went per Mesnard.
There is a little Book on the Game of Chess, by Philip Stamma, printed for J. Brindley, 1745. If to be had, please to send it me; with the Remaining Vols. of Viner as fast as they are publish’d.
We are all well, and join in affectionate Regards to you, Mrs. Strahan and your Children. I am, Dear Sir, Your obliged humble Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer  London  per the Whiteoak  Capt. Lyon
